DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/05/2021 is acknowledged. The previous rejection is maintained in this office action. Claims 1-20 are examined on the merits in this office action.  

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 03/05/2021 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 8, 10-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman et al. (US 2007/0154718, herein “Silverman”) in view of Hirono et al. (US 2007/0164262, herein “Hirono”). 

Regarding claims 1-5, 10-12, 15 and 16, Silverman discloses an article which “comprises two layers of a polymer sheet and two layers of a rigid sheet” (page 2, paragraph [0019]).
Silverman discloses that “the multilayer laminate article further comprises at least one layer of a half-wave plate, wherein there is at least a first and a second layer of nonmicellar twisted nematic liquid crystals having identical handedness, and wherein at least one layer of a half-wave plate is positioned between the first and second layers of twisted nematic liquid crystals” (page 2, paragraph [0016]).
As Silverman discloses a half wave plate that is exemplary “polarization rotatory optical film” (instant specification, pages 11-12, paragraph [0053]), the limitation is considered to be 
Silverman discloses that the “layer of a twisted nematic liquid crystal may take the form of a film. Preferably, the layer of a twisted nematic liquid crystal is in the form of a coating on the polymeric sheet, or of a coating on one of the other layers present in the laminate , e.g., the polymeric film, the rigid sheet or the half-wave plate” (page 2, paragraph [0020]).
As the layer of liquid crystal is positively recited as being coated onto the rigid sheet, and this layer is not required to be in contact with the half wave plate, but merely present on either side so the half wave plate is “between” two liquid crystal layers, Silverman is considered to embody a rigid sheet/liquid crystal/polymer sheet/half wave plate/polymer sheet/liquid crystal/rigid sheet layer structure.
Silverman discloses that the “polymeric sheet comprises poly(vinyl butyral)” (pages 8-9, paragraph [0067]).
Silverman does not disclose that the half wave plate comprises cyclic olefin polymer as recited in the instant claim.
Hirono cures the deficiency in Silverman by teaching “using a transparent resin film obtained from a cyclic olefin based resin-containing material as a retardation film, a wavelength plate (retardation plate) having especially excellent heat resistance and stability of a retardation and the like is obtained” (page 2, paragraph [0016]). Hirono teaches and embodiment where “The glass transition temperature (Tg) of the resin was measured by the DSC method and found to be 165.degree. C.” (page 13, paragraph [0239]).
Hirono teaches that “the invention relates to a wavelength plate having a function as a half wavelength plate” (page 1, paragraph [0001]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the cyclic olefin polymer as taught by Hirono as the 
Further, both Silverman and Hirono are directed toward half wavelength plates, so the specific selection of the cyclic olefin polymer material of Hirono in fabricating such a plate would have had a reasonable expectation of success.
Silverman in Hirono do not disclose the optical film having presently claimed properties (ii)-(iv). The dimension of change, however, is considered to be an inherent property of the instant invention. As the half wave plate of Silverman in view of Hirono comprises the same material (cyclic olefin with a Tg of greater than 150 degrees C), absent evidence to the contrary, they are considered to have the same inherent dimension of change. See MPEP 2112, Section II-V. 

Regarding claim 7, Silverman discloses “The rigid sheets useful in the laminates of the present invention may be glass” (page 11, paragraph [0083]) and that “The laminates of the present invention are particularly suitable for use as safety glass in automobile and construction applications” (page 2, paragraph [0022]). Here “safety glass in automobile applications” is considered to encompass a “windshield” as claimed.
Silverman does not disclose, however, that the article has a project image where the intensity ratio of the primary image to the second image is greater than 5.
The intensity ratio between the primary and secondary images, however, is considered to be an inherent characteristic of the instant invention. As the invention of Silverman discloses an article comprising the same materials with the same layer structure, absent evidence to the contrary, they are considered to have the same inherent intensity ratio between the primary and secondary images. See MPEP 2112, Section II-V.

Regarding claim 8, Silverman discloses “at least one layer of a polymeric sheet” (page 2, paragraph [0013]) where the “polymeric sheet comprises poly(vinyl butyral)” (pages 8-9, paragraph [0067]).
Here the disclosure of “at least one layer of a polymeric sheet” is considered to encompass a multilayer polymeric sheet comprising PVB, which meets the limitations recited in the instant claim.

Regarding claim 13, Silverman discloses “The rigid sheets useful in the laminates of the present invention may be glass” (page 11, paragraph [0083]) and that “The laminates of the present invention are particularly suitable for use as safety glass in automobile and construction applications” (page 2, paragraph [0022]). Here “safety glass in automobile applications” is considered to encompass a “windshield” as claimed.
Silverman in view of Hirono does not disclose, however, that the article has a project image where the intensity ratio of the primary image to the second image is greater than 5.
The intensity ratio between the primary and secondary images, however, is considered to be an inherent characteristic of the instant invention. As the invention of Silverman in view of Hirono discloses an article comprising the same materials with the same layer structure, absent evidence to the contrary, they are considered to have the same inherent intensity ratio between the primary and secondary images. See MPEP 2112, Section II-V.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman et al. (US 2007/0154718, herein “Silverman”) in view of Hirono et al. (US 2007/0164262, herein “Hirono”) as applied to claim 1, further in view of Franck et al. (US 5,708,587, herein “Franck”).

Regarding claim 6, Silverman in view of Hirono does not disclose that the half wave plate comprises two quarter wave plates as recited in the instant claim.
Franck cures the deficiency in Silverman in view of Hirono by teaching a “combination of quarter wave optical thin film layers forming half waves elements (sometimes called absentee layers) are used to produce optical thin film multilayer assemblies” (col. 9, lines 52-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize two quarter wave plates as taught by Franck to achieve the half wavelength plate of Silverman in view of Hirono. One having ordinary skill in the art would have been motivated to combine the inventions in this way as it was well known in the art to create optical half wave plates by combining two quarter wave films as taught by Franck, and thus would have had a reasonable expectation of success when constructing the half wave plate of Silverman in view of Hirono.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman et al. (US 2007/0154718, herein “Silverman”) in view of Hirono et al. (US 2007/0164262, herein “Hirono”) as applied to claims 1 and 11, and further in view of Papenfuhs et al. (US 2004/0065229, herein “Papenfuhs”).

Regarding claims 9 and 14, Silverman discloses that “the poly(vinyl butyral) material further comprises a plasticizer… Plasticizers commonly employed are esters of a polybasic acid or a polyhydric alcohol. Preferred plasticizers are…tributoxyethylphosphate” (page 9, paragraph [0069]).
Silverman in view of Hirono does not disclose, however, that the PVB layers are plasticized with a benzoate as recited in the instant claim.
Papenfuhs cures the deficiency in Silverman in view of Hirono by teaching “plasticized polyvinyl butyrals, to a process for their preparation, and also to their use in any desired molding 
Papenfuhs teaches that “plasticizers should moreover as far as possible be less expensive than the known plasticizers for PVB…it has been found that dibenzoates of alkylene and/or polyalkylene glycols, in particular of di-, tri-, and/or tetraalkylene glycols, achieve the abovementioned object and are markedly better than the compounds normally used for plasticizing PVB in meeting the demands made of them as plasticizers for plasticizing PVB” (page 1, paragraphs [0007-0008]).
Papenfuhs teaches that “The plasticizers used according to the invention have considerably better compatibility with the polyvinyl butyral” (page 1, paragraph [0012]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the benzoate plasticizer as taught by Papenfuhs as the plasticizer in the PVB layers of Silverman in view of Hirono. One having ordinary skill in the art would have been motivated to select the plasticizer of Papenfuhs in order to achieve better compatibility with PVB, at a reduced cost when compared to traditional PVB plasticizers.
Further, both Silverman and Papenfuhs are directed toward PVB plasticizers, so the specific selection of the benzoate plasticizer of Papenfuhs would have had a reasonable expectation of success.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman et al. (US 2007/0154718, herein “Silverman”) in view of Hirono et al. (US 2007/0164262, herein “Hirono”) and Papenfuhs et al. (US 2004/0065229, herein “Papenfuhs”).

Regarding claims 17 and 18,
Silverman discloses that “the multilayer laminate article further comprises at least one layer of a half-wave plate, wherein there is at least a first and a second layer of nonmicellar twisted nematic liquid crystals having identical handedness, and wherein at least one layer of a half-wave plate is positioned between the first and second layers of twisted nematic liquid crystals” (page 2, paragraph [0016]).
As Silverman discloses a half wave plate that is exemplary “polarization rotatory optical film” (instant specification, pages 11-12, paragraph [0053]), the limitation is considered to be met. Further, a “half wavelength” plate represents (1/2+n)*lambda, where n is equal to 0, which falls within the claimed range of in-plane retardation (Re); see instant specification, page 15, paragraph [0061].
Silverman discloses that the “layer of a twisted nematic liquid crystal may take the form of a film. Preferably, the layer of a twisted nematic liquid crystal is in the form of a coating on the polymeric sheet, or of a coating on one of the other layers present in the laminate , e.g., the polymeric film, the rigid sheet or the half-wave plate” (page 2, paragraph [0020]).
As the layer of liquid crystal is positively recited as being coated onto the rigid sheet, and this layer is not required to be in contact with the half wave plate, but merely present on either side so the half wave plate is “between” two liquid crystal layers, Silverman is considered to embody a rigid sheet/liquid crystal/polymer sheet/half wave plate/polymer sheet/liquid crystal/rigid sheet layer structure.
Silverman discloses that the “polymeric sheet comprises poly(vinyl butyral)” (pages 8-9, paragraph [0067]).
Silverman does not disclose that the half wave plate comprises cyclic olefin polymer as recited in the instant claim.
Hirono cures the deficiency in Silverman by teaching “using a transparent resin film obtained from a cyclic olefin based resin-containing material as a retardation film, a wavelength plate (retardation plate) having especially excellent heat resistance and stability of a retardation 
Hirono teaches that “the invention relates to a wavelength plate having a function as a half wavelength plate” (page 1, paragraph [0001]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the cyclic olefin polymer as taught by Hirono as the material for the half wavelength plate of Silverman. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve excellent heat resistance and stability of retardation in the plate of Silverman, as taught by Hirono.
Further, both Silverman and Hirono are directed toward half wavelength plates, so the specific selection of the cyclic olefin polymer material of Hirono in fabricating such a plate would have had a reasonable expectation of success.
Silverman in Hirono do not disclose the optical film having presently claimed properties (ii)-(iv). The dimension of change, however, is considered to be an inherent property of the instant invention. As the half wave plate of Silverman in view of Hirono comprises the same material (cyclic olefin with a Tg of greater than 150 degrees C), absent evidence to the contrary, they are considered to have the same inherent dimension of change. See MPEP 2112, Section II-V. 
Silverman discloses that “the poly(vinyl butyral) material further comprises a plasticizer… Plasticizers commonly employed are esters of a polybasic acid or a polyhydric alcohol. Preferred plasticizers are…tributoxyethylphosphate” (page 9, paragraph [0069]).
Silverman in view of Hirono does not disclose, however, that the PVB layers are plasticized with a benzoate as recited in the instant claim.
Papenfuhs cures the deficiency in Silverman in view of Hirono by teaching “plasticized polyvinyl butyrals, to a process for their preparation, and also to their use in any desired molding 
Papenfuhs teaches that “plasticizers should moreover as far as possible be less expensive than the known plasticizers for PVB…it has been found that dibenzoates of alkylene and/or polyalkylene glycols, in particular of di-, tri-, and/or tetraalkylene glycols, achieve the abovementioned object and are markedly better than the compounds normally used for plasticizing PVB in meeting the demands made of them as plasticizers for plasticizing PVB” (page 1, paragraphs [0007-0008]).
Papenfuhs teaches that “The plasticizers used according to the invention have considerably better compatibility with the polyvinyl butyral” (page 1, paragraph [0012]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the benzoate plasticizer as taught by Papenfuhs as the plasticizer in the PVB layers of Silverman in view of Hirono. One having ordinary skill in the art would have been motivated to select the plasticizer of Papenfuhs in order to achieve better compatibility with PVB, at a reduced cost when compared to traditional PVB plasticizers.
Further, both Silverman and Papenfuhs are directed toward PVB plasticizers, so the specific selection of the benzoate plasticizer of Papenfuhs would have had a reasonable expectation of success.

Regarding claim 19,
Silverman in view of Hirono and Papenfuhs does not disclose, however, that the article has a project image where the intensity ratio of the primary image to the second image is greater than 5.
The intensity ratio between the primary and secondary images, however, is considered to be an inherent characteristic of the instant invention. As the invention of Silverman in view of Hirono and Papenfuhs discloses an article comprising the same materials with the same layer structure, absent evidence to the contrary, they are considered to have the same inherent intensity ratio between the primary and secondary images. See MPEP 2112, Section II-V.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman et al. (US 2007/0154718, herein “Silverman”) in view of Hirono et al. (US 2007/0164262, herein “Hirono”) and Papenfuhs et al. (US 2004/0065229, herein “Papenfuhs”) as applied to claim 17, and further in view of Franck et al. (US 5,708,587, herein “Franck”).

Regarding claim 20, Silverman in view of Hirono and Papenfuhs does not disclose that the half wave plate comprises two quarter wave plates as recited in the instant claim.
Franck cures the deficiency in Silverman in view of Hirono and Papenfuhs by teaching a “combination of quarter wave optical thin film layers forming half waves elements (sometimes called absentee layers) are used to produce optical thin film multilayer assemblies” (col. 9, lines 52-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize two quarter wave plates as taught by Franck to achieve the half wavelength plate of Silverman in view of Hirono and Papenfuhs. One having ordinary skill in the art would have been motivated to combine the inventions in this way as it was well known in the art to create optical half wave plates by combining two quarter wave films .

Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive because of following reasons.

Applicants argue that Silverman discloses laminates having one or more layers of twisted nematic liquid crystals to reflect infrared light. Specifically, Silverman teaches “multilayer laminates having one or more layers comprising twisted nematic liquid crystals and one or more  layers of a polymeric sheet comprising a polymer with a modulus of 20,000 psi (138 MPa) or less. The twisted nematic liquid crystal layers reflect infrared radiation. Thus, the multilayer laminates are useful to reduce the transmission of infrared energy. For example, in some embodiments the multilayer laminates are useful as windows to reduce energy consumption necessary to cool the interior of a structure such as an automobile or building” (see Silverman at Abstract, emphasis added). While Silverman discloses that additional layers may be included, Silverman does not teach and is not concerned with how to prepare an interlayer comprising a half wave plate or two quarter wave plates and provides no guidance to select or incorporate one into a laminate, or what features are necessary, such as the glass transition temperature or dimensional stability.
However, Silverman explicitly discloses that "the multilayer laminate article further comprises at least one layer of a half-wave plate...wherein at least one layer of a halfwave plate is positioned between the first and second layers of twisted nematic liquid crystals". Further, Hirano et al. disclose optical film including glass transition temperature as claimed. Given that optical film of Silverman et al. in view of Hirano et al. is identical to that presently claimed, it is inherent that the optical film of Silverman et al. in view of Hirano et al. has presently claimed 

Applicants argue that Hirono discloses cyclic olefin wavelength plates for optical information recording and reproducing devices, not for use in laminated glass or with polymeric sheets, such as poly(vinyl butyral). Hirono also does not teach and is not concerned with how to prepare an interlayer comprising a half wave plate (or two quarter wave plates) and provides no guidance in how one would be selected or incorporated into a laminate. Further, one skilled in the art would not look to combine Hirono with Silverman to provide a half or quarter wave plate(s) for a poly(vinyl butyral) interlayer “to achieve excellent heat resistance and stability of retardation in the plate of Silverman, as taught by Hirono”, as alleged by the Examiner (see Office Action, paragraph 18).
Hirono is not explicitly directed toward interlayers, however, the reference is relevant as it teaches a specific half-wave plate composition which provides heat resistance and stability of retardation. These would have been of concern to Silverman, as Silverman explicitly discloses a half-wave plate. Improving the disclosed half-wave plate of Silverman, as taught by selection of the specific material of Hirono, renders the combination obvious to one of ordinary skill. Applicant has not provided any evidence demonstrating how the half-wave plate taught by Hirono would either destroy the invention of Silverman or fail to achieve the instant invention. Therefore the combination is still considered proper.

Applicants argue that Franck discloses a method to design and analyze distributed microwave circuit elements. Papenfuhs discloses plasticizers for use in PVB interlayers. Neither 
However, note that while Franck and Papenfuhs do not disclose all the features of the present claimed invention, Franck and Papenfuhs are each used as a teaching reference, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather each reference teaches a certain concept, namely two quarter wave plates to achieve the half wavelength plate by Franck and benzoate plasticizer by Papenfuhs, and in combination with the primary reference, discloses the presently claimed invention.
 
Applicants argue that Claims 1,11 and 17, as amended, all require that the optical film in the interlayer have at least two of the following properties (i) to (iv): (i) a glass transition temperature (Tg) or melt temperature (Tm) of greater than 150°C; (ii) a dimension change of less than 2.5% in at least one of the machine direction and cross machine direction; (iii) a dimension change of less than 2.5% in both the machine direction and cross machine direction; or (iv) the absolute value of the difference between the machine direction dimension change and the cross machine direction dimension change is less than 2.5%. The combination of Silverman and Hirono does not disclose or make obvious an optical film having the combination of claimed properties. The addition of Franck and/or Papenfuhs does not remedy the deficiencies of the combination of Silverman and Hirono.
However, the motivation to combine references is clearly stated in the rejections of record. In the case of Silverman with Hirono, this is in order to achieve excellent heat resistance and stability of retardation in the plate of Silverman. Further, Hirano et al. disclose optical film including glass transition temperature as claimed. In the case of Silverman with Franck, the creation of optical half wave plates by combining two quarter wave films would have had a 
Further, given that the optical film of Silverman in view of Hirono or Silverman in view of Hirono and Papenfuhs is identical to that presently claimed, it is obvious or inherent that the optical film of Silverman in view of Hirono or Silverman in view of Hirono and Papenfuhs has presently claimed properties.

Applicants argue that applicants respectfully submit that it would not be obvious to utilize the cyclic olefin polymer as taught by Hirono as the material for the half wavelength plate of Silverman, nor would have been motivated to combine the elements of Hirono in the wavelength plate of Silverman. There is no reason to substitute the film of Hirono, which is used for optical information recording and reproducing devices, in the laminates of Silverman having one or more layers of twisted nematic liquid crystals to reflect infrared light, but even if one did, it would not have the claimed properties. Applicants respectfully submit that there is no motivation to combine Silverman, which is directed to interlayers having layers of nematic liquid crystals, and Hirono, which is not directed to interlayers but instead is directed to recording devices, to arrive at Applicants’ invention as claimed, but for Applicants’ disclosure. Further, even if it was obvious, neither Silverman nor Hirono provide any suggestion or teaching as to how to achieve this or how to select and incorporate the optical film. The Examiner further adds two more unrelated references, Franck and Papenfuhs, to further reject the claims.
Hirono is not explicitly directed toward interlayers, however, the reference is relevant as it teaches a specific half-wave plate composition which provides heat resistance and stability of retardation. These would have been of concern to Silverman, as Silverman explicitly discloses a half-wave plate. Improving the disclosed half-wave plate of Silverman, as taught by selection of 

Applicants argue that applicants respectfully submit that the Examiner has not met the burden of establishing a prima facie case of obviousness because the combination of references is improper. Instead, the Examiner has implicitly created the problem of needing excellent heat resistance and stability of a retardation in Silverman in order to “solve” the problem with Hirono; thus, the combination is improper. In the Office Action, the Examiner further stated that it would have been obvious to one skilled in the art to select the half wave plate, which is merely an optional or additional layer in Silverman (who is directed to nematic liquid crystals), to be a cyclic olefin polymer from the list of many possible materials in Hirono “to achieve excellent heat resistance and stability of retardation in the plate of Silverman, as taught by Hirono” and “the specific selection of the cyclic olefin polymer material of Hirono in fabricating such a plate would have had a reasonable expectation of success” (see Office Action, paragraphs 18 to 19). As previously stated, Hirono discloses cyclic olefin wavelength plates for optical information recording and reproducing devices, but Hirono does not disclose an interlayer with a polarization rotatory optical film or use of a polarization rotatory optical film in an interlayer. There is no reason for one to select the particular materials claimed by Applicants for a wave plate from the general unrelated disclosure of Hirono for use with an interlayer (and twisted nematic crystal of Silverman). The wave plate of Silverman is optional, therefore one skilled in the art would not look to Silverman, who describes a half wave plate as optional, in combination with Hirono, which is directed to optical information recording and 
However, the examiner is not implicitly creating problem of needing excellent heat resistance and stability of a retardation in Silverman. Given that Hirano disclose a specific half-wave plate composition which provides heat resistance and stability of retardation, the examiner is combining Hirano with Silverman in order to obtain excellent heat resistance and stability of a retardation in Silverman. Further, it would have been obvious to one of ordinary skill in the art to select any material in Hirono, including cyclic olefin polymer, absent evidence to the contrary.
Silverman explicitly discloses that "the multilayer laminate article further comprises at least one layer of a half-wave plate...wherein at least one layer of a halfwave plate is positioned between the first and second layers of twisted nematic liquid crystals". Further, while it appears that Silverman disclose half wave plate in another embodiment, the fact remains that Silverman discloses half-wave plate can be used. Further, Hirono is not explicitly directed toward interlayers, however, the reference is relevant as it teaches a specific half-wave plate composition which provides heat resistance and stability of retardation. These would have been of concern to Silverman, as Silverman explicitly discloses a half-wave plate. Improving the disclosed half-wave plate of Silverman, as taught by selection of the specific material of Hirono, renders the combination obvious to one of ordinary skill.
Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants argue that applicants respectfully disagree and submit that contrary to the assertions of the Examiner, the claimed properties (i) to (iv) are not inherent nor disclosed in Silverman in view of Hirono. The interlayers and the half waves plates are not necessarily the same, as alleged by the Examiner. The Examiner stated that as “the half wave plate of Silverman in view of Hirono comprises the same material (cyclic olefin with a Tg of greater than 150 degrees C), absent evidence to the contrary, they are considered to have the same inherent dimension of change” (see Office Action, paragraph 20). As previously discussed, the invention of Silverman or Silverman in view of Hirono does not disclose Applicants’ claimed invention and there is no reason to select the layers to combine them as suggested by the Examiner. 
As noted above in the office action, the optical film of Silverman in view of Hirono or Silverman in view of Hirono and Papenfuhs is identical to that presently claimed. Given that the optical film of Silverman in view of Hirono or Silverman in view of Hirono and Papenfuhs is identical to that presently claimed, it is obvious or inherent that the optical film of Silverman in view of Hirono or Silverman in view of Hirono and Papenfuhs has presently claimed properties, absent evidence to the contrary.
Further, Hirono is not explicitly directed toward interlayers, however, the reference is relevant as it teaches a specific half-wave plate composition which provides heat resistance and stability of retardation. These would have been of concern to Silverman, as Silverman explicitly discloses a half-wave plate. Improving the disclosed half-wave plate of Silverman, as taught by selection of the specific material of Hirono, renders the combination obvious to one of ordinary skill.

Applicants argue that further, the Examiner admits that Silverman in view of Hirono does not disclose the claimed properties (i) to (iv) but then states that the dimension of change would be inherent. According to MPEP § 2112(1 V), the Examiner bears the initial burden of providing a rationale or evidence tending to show inherency. To satisfy the burden, the Examiner must show some basis in fact or articulate some reasoning at least tending to show that the allegedly inherent subject matter necessarily or inevitably flows from the prior art cited. Specifically, MPEP § 2112(IV) states, in part, that “[t]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish inherency of that result or characteristic.” (citing In re Rijckaert, 9 F.3d, 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). “To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’ In re Robertson, 169 F. 3d 743, 745, 49 USPQ2d, 1949, 1950-51 (Fed. Cir. 1999)” (Id.). ‘“In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.’ Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)” (Id.). The applicants respectfully submit that the claimed properties (i) to (iv), including the dimension of change, are not inherent and do not necessarily flow from the teachings of Silverman in view of Hirono, as stated above. As stated in the MPEP, just because a certain thing may result from a given set of circumstances is not sufficient to show inherency. As discussed above, Applicants have shown that one skilled in the art would not be motivated to make the different selections from the many options in Silverman in view of Hirono and then combine them to arrive at the claimed invention with any reasonable expectation of success, therefore there is no prima facie case of dimension of change or other properties of the half wave plate, and one skilled in the art would not look to Silverman, or Silverman in view of Hirono, to solve this problem.
However, the examiner has not established inherency by probabilities or possibilities but based on the fact that the prior art references explicitly meet all the claim limitations. As set forth above, the optical film of Silverman in view of Hirono or Silverman in view of Hirono and Papenfuhs is identical to that presently claimed. Given that the optical film of Silverman in view of Hirono or Silverman in view of Hirono and Papenfuhs is identical to that presently claimed, it is obvious or inherent that the optical film of Silverman in view of Hirono or Silverman in view of Hirono and Papenfuhs has presently claimed properties, absent evidence to the contrary. The Office realizes that not all the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed components. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art. Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Given that it is the examiner’s position that a sound basis has been provided in the rejections of record for believing that the products of the applicant and the prior art are the same, one would expect the claimed properties to necessarily be present (i.e. naturally flow from the prior art), and thus, the burden is properly shifted back to applicant to show that they are not.

Applicants argue that applicants respectfully submit that this combination of references cannot be made because there is no proper basis for this combination on the record; simply combining the selected features of both references because one can is of course not enough. Applicants thus respectfully submit that the Examiner has not presented a prima facie case of obviousness. In the Office Action, there is the lack of a valid “reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does....” Takeda, Id. It is thus seemingly the Examiner’s position that the combination of the selected features of Silverman and the selected features of Hirono would define a product identical to the claimed interlayer with identical properties. This position is not correct.
However, the motivation to combine references is clearly stated in the rejections of record. Silverman discloses a half-wave plate, but does not disclose the specific one claimed which is why Hirono is used to teach cyclic olefin half-wave plate. The motivation for combining Silverman with Hirono is in order to achieve excellent heat resistance and stability of retardation in the plate of Silverman. In the case of Silverman with Franck, the creation of optical half wave plates by combining two quarter wave films as would have had a reasonable expectation of success. In the case of Silverman with Papenfuhs, selection of a specific plasticizer in order to achieve better compatibility with PVB, at a reduced cost when compared to traditional PVB plasticizers. Applicant has made no meaningful rebuttal to the motivations for combination as cited by the Examiner. 

Applicants argue that in this regard, Silverman must be analyzed consistent with the lens with which one of ordinary skill in the art would view the objective problem purported to be solved by Silverman, i.e., to reduce the transmission of infrared energy - thus determinative of whether such analysis would provide the necessary “reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does”. Takeda, Id. Silverman is not directed to the problem of improving a windscreen by reducing ghost or double images through the use of a polarization rotatory film laminated in an interlayer (between layers) for use in a laminate (or laminated glass) such as a windscreen used in head-up display (“HUD”) systems and selecting the material of the half not an objective problem confronted by Silverman, or to improve transmission of energy (as desired in Silverman). As such, in order to reach the claimed invention with the rejection as stated - the combination of Silverman and Hirono - the Examiner implicitly created the problem of heat resistance and stability of retardation in the plate of Silverman, as taught by Hirono in Silverman in order to “solve” the problem with Hirono; thus, the combination is improper.
Silverman explicitly discloses that "the multilayer laminate article further comprises at least one layer of a half-wave plate...wherein at least one layer of a halfwave plate is positioned between the first and second layers of twisted nematic liquid crystals". Hirono is not explicitly directed toward interlayers, however, the reference is relevant as it teaches a specific half-wave plate composition which provides heat resistance and stability of retardation. These would have been of concern to Silverman, as Silverman explicitly discloses a half-wave plate. Improving the disclosed half-wave plate of Silverman, as taught by selection of the specific material of Hirono, renders the combination obvious to one of ordinary skill. 
Further, the examiner is not implicitly creating problem of needing excellent heat resistance and stability of a retardation in Silverman. Given that Hirano disclose a specific half-wave plate composition which provides heat resistance and stability of retardation, the examiner is combining Hirano with Silverman in order to obtain excellent heat resistance and stability of a retardation in Silverman.
Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when 

Applicants argue that the Examiner appears to be using hindsight reconstruction to pick and choose elements from up to four unrelated references in an attempt to arrive at Applicants’ claimed invention. While it is true that there is always some element of hindsight since the examination of an application and its claims is done in hindsight, the Examiner has gone beyond what is permissible. Applicants respectfully submit that but for the present disclosure and the Examiner wanting to reject the claims, there would be no reason to modify the interlayer of Silverman or to replace the film layer with the film of Hirono, or to combine quarter wave plates as disclosed in the method of Franck, or to look for plasticizers in Papenfuhs. Applicants respectfully submit that the Examiner has merely found some of the elements and terms in the prior art references and then combined them in an attempt to come up with Applicants’ invention by stating that it would be obvious to do so, as discussed above. But this does not prove that one skilled in the art would combine them or could combine them successfully. Further, combining the film of Hirono with the interlayer comprising nematic liquid crystals of Silverman would not necessarily function as intended. It is not what one skilled in the art could do, but instead, it is what one skilled in the art would do with a reasonable expectation of success. In order to reach the claimed invention with the ground of rejection, the Examiner has created a problem in the primary reference that did not exist. The problem did not, and does not, exist within the primary reference or the combination of references but for the Examiner wanting to modify the primary reference with the secondary reference(s) in order to reject the claims. Applicants respectfully submit that rejections based on 35 U.S.C. § 103 must rest on a factual basis. In making such a rejection, the Examiner has the initial duty of supplying the requisite factual basis and may not, because of doubts that the invention is patentable, resort to speculation, unfounded assumptions or hindsight reconstruction to supply deficiencies in the In re Warner, 379 F.2d 1011,1017 (CCPA 1967). Here, the Examiner has made the statements that it would have been obvious to one of ordinary skill in the art to modify Silverman with Hirono, Franck and/or Papenfuhs for the reasons discussed above and suggesting that because of these reasons, one skilled in the art would be motivated to combine the references to arrive at Applicants’ claimed invention. There is no clear well-articulated reason to make the combination or change the Examiner suggests, nor is there any reason to use the optical film from a recording device in the interlayer of Silverman or to use quarter wave plates of Franck or to select a specific plasticizer from Papenfuhs except for the Examiner’s desire to reject the claims. The Examiner has not provided any rationale as to why one would do so other than the conclusory statement. Knowledge that one could do so is simply not enough.
However, the motivation to combine references is clearly stated in the rejections of record. Silverman discloses a half-wave plate, but does not disclose the specific one claimed which is why Hirono is used to teach cyclic olefin half-wave plate. The motivation for combining Silverman with Hirono is in order to achieve excellent heat resistance and stability of retardation in the plate of Silverman. In the case of Silverman with Franck, the creation of optical half wave plates by combining two quarter wave films as would have had a reasonable expectation of success. In the case of Silverman with Papenfuhs, selection of a specific plasticizer in order to achieve better compatibility with PVB, at a reduced cost when compared to traditional PVB plasticizers. Applicant has made no meaningful rebuttal to the motivations for combination as cited by the Examiner. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 
Regarding “combining the film of Hirono with the interlayer comprising nematic liquid crystals of Silverman would not necessarily function as intended”, Applicants have not provided any evidence in support. Further, it is noted that the teaching of Hirono is applicable to Silverman in that it identifies a material for use as the already present half wave plate. There is no indication that the selection of cyclic olefin for the half wave plate of Silverman would have destroyed the invention.
Further, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding “combining the film of Hirono with the interlayer comprising nematic liquid crystals of Silverman would not necessarily function as intended” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787